 

Exhibit 10.34

[image_001.jpg]

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING

SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN

 

SUBSCRIPTION AGREEMENT AND LETTER OF INVESTMENT INTENT

 

The undersigned hereby tenders this subscription and applies for the purchase of
Units, consisting of a share of Class A Convertible Preferred Stock and a
Warrant for the purchase of Common Stock (“the Securities”) of Cryoport, Inc.
(the “Company”), in the amount indicated on the signature page hereof, upon the
terms and conditions set forth below.

 

Subscription payment is by:

 

_____A check in the amount of the subscription payable to “Cryoport Escrow”

 

_____A wire transfer in the amount of the subscription sent to:

 

  Receiving Bank: United Bankers Bank   Address: 1650 W 82nd Street    
Bloomington, MN 55431         United Bankers Bank Routing/ABA # 091001322      
  To Credit: Signature Bank   Address: 9800 Bren Road E Suite 200    
Minnetonka, MN 55343         Account Number: 2503167         Final Credit:    
Account name: Cryoport Escrow   Account # 10062378

 

The undersigned understands that the Company has the right to reject any
subscription for the Securities for any reason and that the Company will cause
to be returned the funds delivered herewith if this subscription is rejected. By
execution below, the undersigned acknowledges that the Company is relying upon
the accuracy and completeness of the representations contained herein in
complying with its obligations under applicable securities laws.

 

1.Subscription.

 

(a)Subject to the terms and conditions of this subscription agreement and letter
of investment intent (the “Subscription Agreement”), the undersigned hereby
irrevocably subscribes for the Securities for the aggregate purchase price set
forth on the signature page hereto, which is payable as indicated above. The
purchase price for one share of Class A Convertible Preferred Stock and a
warrant to purchase eight shares of Common Stock at an exercise price of $0.50
per share (the “Warrant”) shall equal $12.00 (the “Per Unit Purchase Price”). No
fractional shares will be issued. If the subscription amount yields a fractional
share of 0.5 or more, the number of shares will be rounded up and all other
fractional shares will be rounded down.

 



 

 

 

(b)The Class A Convertible Preferred Stock will be issued pursuant to the terms
and conditions set forth in the certificate of designation (“Certificate of
Designation”) that will be filed with the Secretary of State of Nevada on or
before the first closing in connection with the offering of the Securities. The
Warrant will be issued pursuant to the terms and conditions contained in the
Warrant Agreement (the “Warrant Agreement”).

 

(c)If the Company accepts this subscription, closing shall take place at such
date, time, and location as determined by the Company. In the discretion of the
Company, there may be more than one closing in connection with the offering of
the Securities. The Securities sold in a subsequent closing, if any, shall be
sold at the same Per Unit Purchase Price as the Securities sold in the initial
closing.

 

(d)THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN. THE
PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

2.Subscribers Representations. The undersigned acknowledges and represents as
follows:

 

(a)The undersigned has received, and is familiar with the Company’s Private
Placement Memorandum dated March 5, 2014, the Certificate of Designation, the
Warrant Agreement, and the publicly available filings by the Company with the
Securities Exchange Commission (collectively the “Disclosure Documents”).

 

(b)The undersigned is in a financial position to hold the Securities for an
indefinite period of time and is able to bear the economic risk and withstand a
complete loss of its investment in the Securities.

 

(c)The undersigned believes it, either alone or with the assistance of its
professional advisor, has such knowledge and experience in financial and
business matters that it is capable of reading and interpreting the Disclosure
Documents and evaluating the merits and risks of the prospective investment in
the Securities and has the net worth to undertake such risks.

 



2

 

 

(d)The undersigned has obtained, to the extent it deems necessary, professional
advice with respect to the risks inherent in the investment in the Securities,
and the suitability of the investment in the Securities in light of its
financial condition and investment needs.

 

(e)The undersigned believes that the investment in the Securities is suitable
for it based upon its investment objectives and financial needs, and the
undersigned has adequate means for providing for its current financial needs and
contingencies and has no need for liquidity of investment with respect to the
Securities.

 

(f)The undersigned understands that no public market for the Securities exists,
or is likely to develop, and that it may not be possible to liquidate this
investment readily, if at all, in the case of an emergency or for any other
reason.

 

(g)The undersigned recognizes that an investment in the Securities involves a
high degree of risk.

 

(h)The undersigned realizes that (1) the purchase of the Securities and the
shares into which they may be exchanged is a long-term investment, (2) the
purchaser of the Securities must bear the economic risk of investment for an
indefinite period of time because the Securities and any such shares that may be
issued upon exercise of the Warrant will not have been registered under the
Securities Act of 1933 and, therefore, cannot be sold unless they are
subsequently registered under said Act or an exemption from such registration is
available and (3) the transferability of the Securities and such shares is
restricted pending effectiveness of such a registration of qualification for an
exemption.

 

(i)The undersigned has been advised that the offering and issuance of Securities
and any exchange of the Securities will not be registered under the Securities
Act of 1933 or the relevant state securities laws but are being offered and
issued pursuant to exemptions from such laws and that the Company’s reliance
upon such exemptions is predicated in part on the undersigned’s representations
as contained herein. The undersigned represents and warrants that the Securities
are being purchased for the undersigned’s own account and for investment and
without the intention of reselling or redistributing the same, that it has made
no agreement with others regarding any of such Securities and that its financial
condition is such that it is not likely that it will be necessary to dispose of
any of the Securities in the foreseeable future.

 

(j)The undersigned represents and warrants that it is a bona fide resident of,
and is domiciled in the state indicated on the signature page below under
“Address”, and that the Securities are being purchased by it in its name solely
for its own beneficial interest and not as nominee for, or on behalf of, or for
the beneficial interest of, or with the intention to transfer to, any other
person, trust or organization.

 

(k)The undersigned understands that the representations contained below are made
for the purpose of qualifying it is an “accredited investor” as that term is
defined in Regulation D of the General Rules and Regulations under the
Securities Act of 1933 and for the purpose of inducing a sale of securities to
it. The undersigned hereby represents that the statement or statements
initialled below are true and correct in all respects. The undersigned
understands that a false representation may constitute a violation of law, and
that any person who suffers damage as a result of a false representation may
have a claim against the undersigned for damages.

 



3

 

 

(l)The undersigned understands that certificates evidencing the Securities may
bear the following or any similar legend (in addition to any other legends that
may be required):

 

(i) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED
FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(ii) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

 

(m)The undersigned represents and warrants that it did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

 

(n)Since the date on which undersigned first learned about the investment
opportunity, the undersigned has not disclosed any information regarding such
opportunity to any third parties (other than its affiliates and legal,
accounting and other advisors who are bound by agreements or duties of
confidentiality) and has not engaged in any purchases or sales involving the
securities of the Company (including, without limitation, any short sales
involving the Company’s securities). The undersigned agrees that it will not
engage in any purchases or sales involving the securities of the Company
(including short sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The undersigned agrees that it will not
use any of the Securities acquired pursuant to this Subscription Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws. For purposes hereof, “short sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the 1934 Act, whether or not against the box, and all types
of direct and indirect stock pledges, forward sales contracts, options, puts,
calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the 1934 Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-US broker dealers or
foreign regulated brokers.

 

(o)The undersigned acknowledges that prior to acquiring the Securities, the
undersigned has been provided with financial and other written information about
the Company and the terms and conditions of the offering. The undersigned has
been given the opportunity by the Company to obtain such information and ask
such questions concerning the Company, the Securities and the undersigned’s
investment as the undersigned felt necessary, and to the extent the undersigned
took such opportunity, the Purchaser received satisfactory information and
answers. If the undersigned requested any additional information which the
Company possessed or could acquire without unreasonable effort or expense which
was necessary to verify the accuracy of the financial and other written
information furnished to the undersigned by the Company, such additional
information was provided to the undersigned and was satisfactory.

 



4

 

 

3. Accredited Investor Status. The undersigned is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act of 1933,
as amended (the “Act”). The specific category or categories of “accredited
investor” applicable to the undersigned are as follows:

 

(a)Accredited individual investors must initial either or both of the following
two statements:

 

_____ (1) I certify that I am an accredited investor because I had individual
income (exclusive of any income attributable to my spouse) of more than $200,000
in each of the most recent two years or joint income with my spouse of more than
$300,000 in each of such years and I reasonably expect to have an individual
income in excess of such amounts for the current year.     _____ (2) I certify
that I am an accredited investor because I have an individual net worth, or my
spouse and I have a combined individual net worth, in excess of $1,000,000. For
purposes of this questionnaire, “net worth” excludes the equity in my or our
primary residence.

 

(b)Accredited partnerships, corporations or other entities must initial one or
more of the following statements, and must initial the last statement:

 

_____ (1) The undersigned hereby certifies that all of the beneficial equity
owners of the undersigned qualify as accredited individual investors under items
(a)(1) or (a)(2) above. (Subscribers attempting to qualify under this item may
be required to provide additional information beyond the equity owner of the
Subscriber)     _____ (2) The undersigned is a bank or savings and loan
association as defined in Sections 3(a)(2) and 3(a)(5)(A), respectively, of the
Act acting either in its individual or fiduciary capacity.     _____ (3) The
undersigned is an insurance company as defined in Section 2(a)(13) of the Act.  
  _____ (4) The undersigned is an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act.     _____ (5) This Agreement has been duly
authorized by all necessary action on the part of the undersigned, has been duly
executed by an authorized officer or representative of the undersigned, and is a
legal, valid and binding obligation of the undersigned enforceable in accordance
with its terms.

  



5

 

 

Subscription Amount: $ ______________

 

Number of Units: ______________

 

Manner in which title to the Class A Convertible Preferred Stock and Warrants
are to be held (please initial one):

 

_____ Individual _____ Joint tenants with Right of Survivorship _____ Community
Property _____ Tenants-in-Common _____ Corporation _____ Trust _____ IRA _____
Qualified Retirement Plans _____ SEP/SIMPLE _____ LLC _____ Partnership _____
Other

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this ________ ___, 2014           ______________________________  
______________________________ Name: ______________________________  
Name:______________________________

 

* * * * * * * *

 



6

 

 

PLEASE PRINT BELOW THE REGISTRATION

INFORMATION OF EACH SUBSCRIBER

 

SUBSCRIBER (INDIVIDUAL and JOINT)   ENTITY (Please type or print name[s] exactly
as it should appear on the Certificate)   (Please type or print name[s] exactly
as it should appear on the Certificate)             Name(s) Typed or Printed  
Name Typed or Printed             Daytime Phone   Business Phone            
Email Address   Email Address             Address to Which Correspondence Should
be Directed:   Address to Which Correspondence Should be Directed:              
                                      Name Person to Contact Social Security
Number                   Entity’s Taxpayer Identification Number

 

(for use by Selling Agent) Rep # Subscription Approved by Principal  
__________________________ on ____/____/2014

 



7

 